Citation Nr: 0304904	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  95-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to May 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1994 and February 1997 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 1994 
rating decision, the RO granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
evaluation, effective February 3, 1992.  In the February 1997 
rating decision, the RO denied a total rating for 
compensation based upon individual unemployability.

In a March 1996 decision, the Hearing Officer increased the 
initial 30 percent evaluation to 50 percent, effective 
February 3, 1992.  The veteran has stated that he is not 
satisfied with the 50 percent evaluation, and thus the appeal 
continues.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by total 
occupational impairment and virtual isolation.  

2.  A total rating for compensation based upon individual 
unemployability is not available to the veteran.  




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996).

2.  The veteran's claim for entitlement to a total rating for 
compensation based upon individual unemployability has no 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

I.  Factual background

A July 1994 VA psychiatric evaluation report shows that the 
veteran reported in detail the stressors he encountered in 
Korea.  He stated he had last worked in November 1988 as a 
pipe fitter.  The veteran stated he lived alone.  The 
examiner reported that the veteran was tearful throughout the 
interview and appeared "very sad and anxious."  He 
described the veteran's mood as sad and depressed and his 
affect as anxious and tearful.  The examiner stated that the 
veteran was not delusional and that he denied hallucinations.  
Insight and judgment were described as fair.  The examiner 
stated the veteran was oriented to time, place, person, and 
purpose.  He entered diagnoses of post-traumatic stress 
disorder and major depression and stated that the veteran had 
current psychological stressors, which were severe.  The 
examiner entered a Global Assessment of Functioning (GAF) 
score of 40.  

In a July 1994 "Statement of Patient's Treatment," a Vet 
Center social worker stated that the veteran had entered 
treatment with the agency in July 1993 and had undergone 24 
individual sessions.  She stated the veteran had recurrent 
nightmares centering around his service in Korea.  She also 
stated that the veteran had chronic depression, guilt, anger, 
rage, anxiety, fatigue, lack of interest in activities, 
suicidal ideation, difficulty with intimacy, and had isolated 
himself from other people.  The social worker added that the 
veteran had a fatalistic outlook regarding the future.  She 
entered diagnoses of post-traumatic stress disorder and major 
depression and a GAF score of 45.  She stated that the 
prognosis was "guarded."

In September 1995, the veteran presented testimony before a 
Hearing Officer at the RO.  There, the veteran stated he was 
receiving treatment for his post-traumatic stress disorder at 
the VA outpatient treatment clinic.  He stated that he had 
nightmares and intrusive thoughts regarding his combat 
experiences.  The veteran described himself as a loner.  He 
stated that he would leave the house to run errands, but that 
he mostly stayed at home.  The veteran testified that he last 
worked in November 1988 as a pipe fitter.  He stated that he 
left that job because his back was "really bothering" him.  
The veteran stated that he had difficulty with relationships 
and had not remarried after his marriage.  He added that he 
had never finished high school.

In an October 1995 "Statement of Patient's Treatment," the 
same Vet Center social worker reported the same symptoms and 
diagnosed the same disorders as she did in the July 1994 
statement.  She again assigned a GAF score of 45.  The social 
worker added that due to the chronic nature of post-traumatic 
stress disorder, the veteran decompensated when experiencing 
life stressors, which include increased suicidal ideation, as 
well as increased post-traumatic stress disorder 
symptomatology.  She stated the veteran presented with a 
depressed mood and struggled with survivor-guilt issues.  

An October 1995 VA psychiatric evaluation report shows that 
the veteran reported feeling anxious and depressed and that 
he could not sleep.  He complained of recurring nightmares 
relating to his experiences in Korea approximately four times 
per week.  The veteran described himself as feeling "hyper" 
most of the time.  The examiner stated that the veteran was 
dressed appropriately and was well groomed.  He stated the 
veteran's mood was initially sullen but that as the interview 
progressed, he became more expressive.  The examiner noted 
that the veteran was angry and irritable and appeared to tear 
when he discussed his depression and suicidal ideation.  He 
stated there was no evidence of hallucinations or delusions.  
The examiner stated that the veteran was oriented in all 
spheres and without evidence of cognizant deficit.  He 
concluded that the veteran still had symptoms of post-
traumatic stress disorder and noted the veteran's complaints 
of nightmares and intrusive thoughts about Korea.  He entered 
diagnoses of post-traumatic stress disorder and major 
depressive disorder.  The examiner assigned a GAF score of 58 
based upon the veteran's post-traumatic stress disorder.  

VA treatment and Vet Center treatment reports, dated from 
October 1995 to June 1996, show that the veteran's mood and 
affect were described as angry.  The veteran reported a 
decreased self worth, feelings of guilt, feelings of 
helplessness, sleep disturbances, and nightmares.  He stated 
his children were in their 40s and that he had not seen them 
since they were kids.  The veteran reported he had sisters 
but did not feel close to them.  The veteran was described as 
depressed and anxious.  In December 1995, a VA psychiatrist 
stated that the veteran described himself as withdrawn and a 
loner.  She stated he did not go to church because he was 
afraid of crowds.  The veteran stated he had difficulty with 
intimacy, which made it impossible for him to carry on a 
meaningful relationship.  The psychiatrist noted that the 
veteran was positive for suicidal ideation, which she stated 
was chronic.  She also stated that the veteran would speak of 
irrelevant subjects and that it was difficult to re-direct 
him.  In April 1996, the veteran stated he was unable to 
maintain permanent employment due to his anxiousness.  He 
reported suicidal ideation at times.  In June 1996, the 
veteran stated he was doing worse.  The psychiatrist stated 
that the veteran was depressed and having crying spells.  The 
veteran reported having panic attacks, which he stated were 
increasing and coinciding with increased depression.  

In September 1996, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability, stating that he was unable to work due to 
his post-traumatic stress disorder.

A January 1997 VA psychiatric evaluation report, conducted by 
the same examiner that saw the veteran in October 1995, shows 
that the veteran reported he lived by himself and belonged to 
no clubs or organizations.  He stated he had a couple of 
acquaintances with whom he sometimes socialized.  The veteran 
denied any hobbies or avocations.  He stated he had been 
divorced since 1959 and had not remarried.  The veteran 
reported having sleep difficulties and feelings of guilt.  He 
stated he felt depressed 50 to 75 percent of the time and had 
suicidal ideation.  The examiner stated that the veteran was 
dressed appropriately, but was not well groomed.  He stated 
the veteran's mood appeared depressed and that his affect was 
characterized by intermittent tearing.  He noted there was no 
evidence of anger or irritability.  The examiner stated the 
veteran's speech had a speech lag of 1 to 2+ and was not "at 
all spontaneous in his own thoughts."  He reported that the 
veteran was oriented to time, place, and person.  He noted 
that the veteran's Minnesota Multiphasic Personality 
Inventory testing was valid and indicated that his post-
traumatic stress disorder scales were elevated.  The examiner 
stated that the veteran continued to have symptoms of post-
traumatic stress disorder as reflected by intrusive thoughts 
and nightmares related to combat, along with some avoidant 
behavior and some symptoms of increased arousal.  He entered 
diagnoses of major depressive disorder, post-traumatic stress 
disorder, and panic disorder without agoraphobia.  The 
examiner entered a GAF score of 58.

In a March 1997 letter, the Vet Center social worker, who had 
been seeing the veteran since 1993, stated that she felt the 
veteran was unemployable due to his post-traumatic stress 
disorder symptoms.  She stated she had witnessed several 
episodes of explosive rage and anger, as well as severe 
underlying suicidal ideation, which she added was indicative 
of the veteran's inability to cope with "even moderate 
stressors."  The social worker concluded that the veteran 
was "incapable of fully functioning in an occupational 
environment."  

In a June 1997, "Statement of Patient's Treatment," a Vet 
Center counselor stated that the veteran had the following 
post-traumatic stress disorder symptoms: experiencing 
recurrent nightmares, chronic depression, guilt, anger, rage, 
anxiety, isolation from others, fatalistic outlook regarding 
his future, lack of interest in activities, high suicidal 
ideation, and difficulty with intimacy.  He entered diagnoses 
of post-traumatic stress disorder and major depression and a 
GAF score of 45.  The counselor noted that the it had become 
necessary to change the veteran's primary counselor because 
of an episode of "explosive rage which resulted in the 
destruction of his previous clinician's office area."  He 
attributed the episode to chronic and severe post-traumatic 
stress disorder.  The counselor added the following:

[The veteran] appears to have 
considerable industrial and social 
impairment.  This impairment is a result 
of chronic and severe PTSD.  It is my 
assessment, as his current primary 
treatment clinician, that this veteran is 
not employable and his social impairment 
renders him virtually isolated and unable 
to initiate or maintain any type of 
relationship.  Due to the chronicity and 
severity of his post-traumatic stress 
reaction to combat[-]related trauma[,] 
the prognosis remains[,] at this time[,] 
poor.

He added that the veteran's prior counselor and his primary 
treating psychiatrist were in concurrence with his 
assessment.  The treatment report was signed by both the 
counselor and the psychiatrist.

In a September 1997 letter, the Vet Center counselor 
reiterated that the veteran was "totally disabled" due to 
his post-traumatic stress disorder symptoms.  He stated the 
veteran was not employable and remained socially inept and 
isolated and demonstrated "virtually no tolerance for 
stress."  He stated the veteran's GAF score remained at 40.



A. Post-traumatic stress disorder 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that during the pendency of this appeal, the 
criteria for mental disorders changed in November 1996.  When 
a regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the veteran's symptoms of post-traumatic 
stress disorder met one of the three criteria (of the old 
criteria), then a 100 percent rating was required.  The old 
criteria at the 100 percent evaluation are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment. 

38 C.F.R. § 4.130, Diagnostic Code 9411 (1996) (emphasis 
added).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 100 percent 
evaluation for post-traumatic stress disorder.  The Board 
will consider only the old criteria, as this version is 
clearly more favorable to the veteran since he meets at least 
one of the three criteria for a 100 percent evaluation.  The 
evidence has clearly established that the veteran is either 
socially isolative or demonstrably unable to obtain or retain 
employment.  Thus, in accordance with the Johnson case, the 
Board grants the veteran's post-traumatic stress disorder a 
100 disability evaluation.  Johnson, 7 Vet. App. at 99.

This determination is supported by the GAF scores of 40 and 
45 assigned to the veteran's post-traumatic stress disorder 
symptomatology.  Although the GAF score does not fit neatly 
into the rating criteria, the GAF score is evidence which the 
Court has noted the importance of and defined the terms of 
the GAF score.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 46-47 (4th ed. 1994).  A GAF score 
between 31 and 40 is defined as "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  Id. (emphasis added).  A GAF 
score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id. (emphasis added); see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996)(discussing a GAF score of 
50).  Such GAF scores contemplate the inability to work as a 
result of the psychiatric disorder.

The Board is aware that not all of the evidence supports the 
100 percent evaluation, as the veteran has been given a GAF 
score of 58 by a VA psychiatrist, who stated that the 
veteran's post-traumatic stress disorder symptomatology was 
moderate.  However, the record reflects that the veteran has 
been in treatment for post-traumatic stress disorder since at 
least 1993.  While he initially attributed his inability to 
work to a back disorder, based upon the symptomatology 
reported in the treatment reports, the Board finds that based 
upon its review of the record, the veteran would be unable to 
maintain gainful employment.  He has few, if any, friends.  
He has had no contact with his children since they were 
toddlers.  Professionals who have treated him over a period 
of four years determined that the veteran could not work due 
to his post-traumatic stress disorder.  VA is under an 
obligation to balance all the evidence during the appeal 
period and finds that the preponderance of the evidence 
reveals that the veteran has than moderate symptoms of post-
traumatic stress disorder.  Additionally, any reasonable 
doubt has been resolved in the veteran's favor.  See Gilbert, 
1 Vet. App. at 55.

Accordingly, for the reasons stated above, a 100 percent 
evaluation for post-traumatic stress disorder is granted.  
The Board notes that it finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

B.  Individual unemployability

Under 38 C.F.R. 4.16(a) (2002), total disability ratings for 
compensation may be assigned "where the schedular rating is 
less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  Since the Board has granted a 100 
percent evaluation based on a schedular rating for the 
service-connected post-traumatic stress disorder, the veteran 
is not eligible for a total rating for compensation based 
upon individual unemployability.  Green v. West, 11 Vet. App. 
472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994) ("claim for a total rating for compensation based 
upon individual unemployability presupposes that the rating 
for the condition is less than 100%") and Holland v. Brown, 
6 Vet. App. 443, 446 (1994) (100% schedular rating "means 
that a veteran is totally disabled")).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a 100 percent schedular evaluation for post-
traumatic stress disorder is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

The claim for a total rating for compensation based upon 
individual unemployability is denied as moot.



____________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

